[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                      JULY 13, 2011
                                            No. 10-15328               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                              D.C. Docket No. 2:10-cr-14066-KMM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

GUSTAVO GONZALEZ-SALINAS,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (July 13, 2011)

Before BARKETT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Gustavo Gonzalez-Salinas appeals his 57-month sentence after pleading

guilty to illegally re-entering the United States, in violation of 8 U.S.C. § 1326(a).
On appeal, Gonzalez-Salinas asserts that the district court erred by applying a

16-level enhancement under U.S.S.G. § 2L1.2(b)(i)(A)(ii) on the ground that his

prior Florida conviction for aggravated assault was a “crime of violence.” It is

undisputed, however, that Gonzalez-Salinas did not raise his arguments supporting

that assertion below. We therefore review them for plain error. United States v.

Pantle, 637 F.3d 1172, 1174 (11th Cir. 2011). And, applying that standard of

review, we conclude that Gonzalez-Salinas is not entitled to relief. This is so

because, even assuming arguendo that the district court erred by applying the

enhancement, any such error was not plain, for there is no precedent from either

this Court or the Supreme Court directly resolving the issue or Gonzalez-Salinas’

arguments. See United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir.

2003). Accordingly, we affirm.

      AFFIRMED.




                                         2